 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 1 of 14 PageID #: 78



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION

HERBERT SAFFELL,                    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )     Case No. 4:19-cv-00202 JAR
                                    )
UNKNOWN OFFICER WILSON,             )     JURY TRIAL DEMANDED
et al.,                             )
                                    )
           Defendants.              )

     ANSWER OF DEFENDANTS WILSON, FRANCIS, AND EATON
                 TO PLAINTIFF’S COMPLAINT

     Defendants Mark Wilson, Linda Francis, and Theodore Eaton

(hereinafter collectively referred to as “Defendants”), by and through their

undersigned counsel, submit the following Answer to Plaintiff’s Complaint:

                          I. The Parties to the Complaint

     1. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section I. A. on page 2 of Plaintiff’s

Complaint and, therefore, Defendants deny the same.

     2. Defendant Wilson admits only that he is a Corrections Officer I at the

Eastern Reception & Diagnostic Correctional Center (ERDCC) located at 2727

Highway K, Bonne Terre, MO 63628 as set forth in Section I. B. (Defendant 1)

on page 2 of Plaintiff’s Complaint; Defendants deny each and every other
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 2 of 14 PageID #: 79



allegation set forth on page 2 of Plaintiff’s Complaint not otherwise admitted

including, but not limited to, the allegations set forth in Section I. B.

      3. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section I. B. (Defendant 2) on page 3 of

Plaintiff’s Complaint and, therefore, Defendants deny the same.

      4. Defendant Linda Francis admits only that she is a Corrections Officer

I at the Eastern Reception & Diagnostic Correctional Center (ERDCC) located

at 2727 Highway K, Bonne Terre, MO 63628 as set forth in Section I. B.

(Defendant 3) on the first typewritten page attached to Plaintiff’s Complaint;

Defendants deny each and every other allegation set forth on the attached

typewritten page of Plaintiff’s Complaint not otherwise admitted including,

but not limited to, the allegations set forth in Section I. B.

      5. Defendant Thomas Easton admits only that he is a Functional Unit

Manager at the Eastern Reception & Diagnostic Correctional Center (ERDCC)

located at 2727 Highway K, Bonne Terre, MO 63628 as set forth in Section I.

B. (Defendant 4) on the first typewritten page attached to Plaintiff’s

Complaint; Defendants deny each and every other allegation set forth on the

attached typewritten page of Plaintiff’s Complaint not otherwise admitted

including, but not limited to, the allegations set forth in Section I. B.




                                         2
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 3 of 14 PageID #: 80



        6. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section I. B. (Defendant 5) on the first

typewritten page attached to Plaintiff’s Complaint and, therefore, Defendants

deny the same.

        7. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section I. B. (Defendant 6) on the first and

second typewritten pages of Plaintiff’s Complaint and, therefore, Defendants

deny the same.

                             II. Statement of Claim

        1. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 1 on the second

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        2. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 2 on the second

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same including, but not limited to, the allegation that Inmate Derrick Hubbard

had a reputation for violently assaulting and attempting to kill his roommates.

        3. Defendants Wilson, Francis, and Eaton deny the allegations set forth

in Section II paragraph 3 on the second typewritten page attached to Plaintiff’s

Complaint including, but not limited to, Plaintiff’s allegations that the

                                       3
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 4 of 14 PageID #: 81



Defendants “deliberately pampered and coddled” Inmate Hubbard by

“granting him special dispensations” so that Inmate Hubbard could “assault,

abuse, and terrorize” other inmates.

        4. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 4 on the second

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        5. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 5 on the second

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same including, but not limited to, the allegation that Inmate Hubbard began

“abusing and threatening to do great bodily harm” to Plaintiff.

        6. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 6 on the second and

third typewritten pages attached to Plaintiff’s Complaint and, therefore, deny

the same.

        7. Defendants deny the allegations set forth in Section II paragraph 7

on the third typewritten page attached to Plaintiff’s Complaint including, but

not limited to, Plaintiff’s allegations that Wilson “turned a blind eye” to

Plaintiff’s request for protection.



                                       4
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 5 of 14 PageID #: 82



        8. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 8 on the third

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        9. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 9 on the third

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        10. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 10 on the third

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        11. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 11 on the third

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        12. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 12 on the third

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.



                                       5
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 6 of 14 PageID #: 83



        13. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 13 on the fourth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        14. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 14 on the fourth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        15. Defendants deny the allegations set forth in Section II in the first

paragraph numbered 15 on the fourth typewritten page attached to Plaintiff’s

Complaint including, but not limited to, the allegation that Defendant Wilson

“would not intervene or offer any form of protection” to Plaintiff.

        16. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II in the second paragraph

numbered 15 on the fourth typewritten page attached to Plaintiff’s Complaint

and, therefore, deny the same.

        17. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 16 on the fourth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.



                                        6
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 7 of 14 PageID #: 84



        18. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 17 on the fifth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        19. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 18 on the fifth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        20. Defendants deny the allegations set forth in Section II paragraph 19

on the fifth typewritten page attached to Plaintiff’s Complaint including, but

not limited to, the allegation that the FUM “turned a blind eye” to a substantial

risk of obvious harm and refused to provide Plaintiff with protection.

        21. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 20 on the fifth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        22. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 21 on the fifth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.



                                        7
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 8 of 14 PageID #: 85



        23. Defendants deny the allegations set forth in Section II paragraph 22

on the fifth typewritten page attached to Plaintiff’s Complaint including, but

not limited to, the allegations that the Defendant Francis (spelled “Frances” in

the Complaint) refused to protect Plaintiff from an obvious and substantial

risk of harm.

        24. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 23 on the fifth and

sixth typewritten pages attached to Plaintiff’s Complaint and, therefore, deny

the same.

        25. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 24 on the sixth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        26. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 25 on the sixth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        27. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 26 on the sixth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

                                        8
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 9 of 14 PageID #: 86



        28. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 27 on the sixth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        29. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 28 on the sixth

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        30. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 29 on the sixth and

seventh typewritten pages attached to Plaintiff’s Complaint and, therefore,

deny the same.

        31. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 30 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        32. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 31 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.



                                       9
Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 10 of 14 PageID #: 87



        33. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 32 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        34. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 33 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        35. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 34 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

        36. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section II paragraph 35 on the seventh

typewritten page attached to Plaintiff’s Complaint and, therefore, deny the

same.

                                  III. Injuries

        1. Defendants are without sufficient knowledge or information to admit

or deny the allegations set forth in Section III page 4 of Plaintiff’s Complaint

and, therefore, deny the same including, but not limited to, the allegation that

Plaintiff suffered “severe lacerations, contusions, puncture wounds to the

                                       10
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 11 of 14 PageID #: 88



chest, cracked and broken ribs, lacerations to the head, neck, chest, back legs,

and arms, severe injuries and damage to the heart, bruising, muscle and

tendon injuries, nerve and other forms of neurological injuries.”

                                      IV. Relief

      1. Section IV on page 5 of Plaintiff’s Complaint contains only Plaintiff’s

prayer for relief and, therefore, no answer is required by Defendants. To the

extent that an answer is required, Defendants deny that Plaintiff is entitled to

the relief he seeks.

   V. Exhaustion of Administrative Remedies/Administrative Procedures

      1. Defendants are without sufficient knowledge or information to admit

or deny the allegations in Section V pages 5 through and including 7 of

Plaintiff’s Complaint and, therefore, deny the same including, but not limited

to, Plaintiff’s allegation that he was denied grievance forms.

                            VI. Previous Lawsuits

      8. Defendants are without sufficient knowledge or information to admit

or deny the allegations in Section VI pages 8 through and including 10 of

Plaintiff’s Complaint and, therefore, denies the same including, but not limited

to, Plaintiff’s allegation that he has not filed previous lawsuits relating to

conditions of his confinement.




                                      11
Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 12 of 14 PageID #: 89



                                   JURY DEMAND

      Defendants demand a jury trial on all issues triable to a jury.

                             ADDITIONAL RESPONSES

      Defendants deny all allegations in Plaintiff’s Complaint not specifically

admitted herein.

      Defendants deny that Plaintiff is entitled to any of the relief requested

in his Complaint.

                             AFFIRMATIVE DEFENSES

First Affirmative Defense:

      Plaintiff’s Complaint fails to state a claim upon which relief can be

granted and should be dismissed under Fed. R. Civ. P. 12(b)(6).

Second Affirmative Defense:

      Defendants are entitled to qualified immunity for all claims against him

as any action taken by Defendants (or that Defendants failed to take) in regard

to Plaintiff was done under the reasonable and good faith belief that said action

(or inaction) was constitutional and compliant with applicable law.

Third Affirmative Defense:

      To the extent that Plaintiff seeks to hold Defendants liable for the alleged

actions or inactions of others, his claim is premised on the doctrine of

respondeat superior, which is not a basis for liability under 42 U.S.C. § 1983

and/or state law.

                                       12
Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 13 of 14 PageID #: 90



Fourth Affirmative Defense:

      Defendants state that punitive damages are not available for the actions

alleged in the Complaint under federal law, state law, or both.

Fifth Affirmative Defense:

      Defendants state that the injuries and/or damages suffered by Plaintiff

were due to and caused by Plaintiff’s own acts and conduct and, accordingly,

the principles of comparative fault should be applied.

Sixth Affirmative Defense:

      Defendants state that Plaintiff’s claims are barred because Plaintiff

failed to timely and properly exhaust his administrative remedies as to all his

claims.

Ninth Affirmative Defense:

      Defendants incorporate by reference each and every additional

affirmative defense that may be uncovered or made know during the

investigation and discovery of this case.      Defendant Pacheco specifically

reserves the right to amend his Answer to include affirmative defenses at the

time they are discovered.

      WHEREFORE, having fully answered, Defendants respectfully request

that this Court issue an order dismissing with prejudice Plaintiff’s Complaint,

for their costs and attorneys’ fees, and for such other and further relief as the

Court deems just and proper.

                                       13
 Case: 4:19-cv-00202-JAR Doc. #: 13 Filed: 07/15/19 Page: 14 of 14 PageID #: 91




                                      Respectfully submitted,

                                      ERIC S. SCHMITT
                                      Attorney General

                                      /s/ John W. Taylor
                                      John W. Taylor, MO36894
                                      Assistant Attorney General
                                      Post Office Box 861
                                      St. Louis, Missouri 63188
                                      Tel: (314) 340-7861
                                      Fax: (314) 340-7029
                                      John.Taylor@ago.mo.gov

                                      Attorney for Defendant Pacheco



                         CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of July, 2019, the foregoing was filed
electronically via the Court’s electronic filing system and was served by
operation of the CM-ECF system on all counsel of record and, further, that a
true and correct copy of the same was placed in the United States mail, first
class, postage prepaid, and addressed to:

      Herbert A. Saffell, #1280898
      Western Reception & Diagnostic Correctional Center
      3401 Faraon
      St. Joseph, MO 64506



                                             /s/ John W. Taylor
                                             Assistant Attorney General




                                        14
